Citation Nr: 0516468	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  96-45 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
St. Petersburg, Florida


THE ISSUE

Entitlement to an increased disability evaluation for 
service-connected low back pain/back strain, with clinical 
right S1 radiculopathy, currently evaluated as twenty (20) 
percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1974 to May 
1976.

This case comes before the Board of Veterans' Appeals (Board) 
from a March 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which increased the disability rating for low 
back pain from 10 to 20 percent effective December 4, 1995, 
the date on which the veteran's increased rating claim was 
received.  Following completion of the Board's 1999 remand 
directives, the St. Petersburg, RO determined in October 2002 
that an increased rating is not warranted.  The Board again 
remanded the appeal in October 2003.  Following further 
development consistent with the 2003 remand order, the RO 
affirmed its previous denial of a rating higher than 20 
percent.  This matter is again before the Board for appellate 
consideration.  The veteran generally is presumed to be 
seeking the maximum benefit permissible under law; as such, 
it follows that the appeal of the RO's favorable rating 
action in 1996 remains in controversy on appeal.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993). 

The veteran affirmatively declined to testify before a 
Veterans Law Judge of the Board.  See appeal to the Board, VA 
Form 9.  


FINDINGS OF FACT

1.  Service-connected low back pain/strain is manifested by 
no more than moderate limitation of motion of the lumbar 
spine, with some complaints of pain on motion, most closely 
demonstrative of a 20 percent evaluation under old and 
revised spine disability rating criteria in 38 C.F.R. 
§ 4.71a.  

2.  The record discloses mild degenerative changes in the 
lumbar spine, but no ankylosed, fixed, or fractured lumbar 
spine; or a diagnosis of intervertebral disc syndrome; or 
neurological deficit or incapacitating episodes due to 
service-connected lumbar spine disability; or severe 
lumbosacral strain.   



CONCLUSION OF LAW
 
The criteria for a disability evaluation in excess of 20 
percent for low back pain/back strain, with clinical right S1 
radiculopathy, are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.71a, Diagnostic Codes 5285, 5286, 5289, 5292, 
5293, 5295 (effective before September 26, 2003); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (effective as of 
September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicable Laws and Regulations - Disability Evaluation 
Generally

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which set forth 
separate rating codes for various disabilities.  38 C.F.R. 
Part 4 (2004).  The ratings in the Schedule basically 
represent average impairment in earning capacity from such 
diseases or injuries incurred or aggravated during service 
and residual conditions in civil occupations.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2004).  The basis of 
disability evaluations is the ability of the body as a whole 
to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10 (2004).  In general, 
in determining the current level of impairment, a disability 
must be considered in the context of the whole recorded 
history.  38 C.F.R. §§ 4.1, 4.2 (2004); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Musculoskeletal disability is primarily the inability to 
perform normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  38 
C.F.R. § 4.40 (2004).  Evaluation of joint disabilities rated 
on limitation of motion requires consideration of functional 
loss due to pain under 38 C.F.R. § 4.40 and functional loss 
due to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. § 4.45 (2004).  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Consideration is to 
be given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  VA is to recognize actually painful, unstable, 
or maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  The 
joints involved should be tested for pain on both active and 
passive motion, in weight-bearing and non weight-bearing and, 
if possible, with the range of the opposite undamaged joint.  
38 C.F.R. § 4.59 (2004).

II.  Evidence and Analysis

Service connection for the veteran's lumbar back disability 
has been in effect for decades.  See March 1977 rating 
decision granting service connection for low back pain.  
Generally, evaluation of the extent of a service-connected 
disability requires consideration of the whole recorded 
history.  See 38 C.F.R. §§ 4.1, 4.2 (2004).  And, in cases 
where, as here, an award of service connection for a 
disability has long been in effect, the focus generally is on 
the current state of disability.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  As such, the Board's analysis of 
this claim focuses upon contemporaneous evidence concerning 
the extent of the lumbar back disability, to include that 
pertaining to the period beginning in late 1995, when the 
veteran filed his increased rating claim, forward.  

As explained in detail below, the Board concludes that the 
evidence does not support assignment of a schedular rating 
higher than the 20 percent now in effect.  

The current 20 percent rating is based upon schedular 
criteria in 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002) 
(limitation of motion of the lumbar spine).  While this claim 
was pending, the criteria for evaluating spinal disability 
were amended, effective on September 23, 2002, and on 
September 26, 2003.  See 67 Fed. Reg. 54,345-54,349 (2002) 
and 68 Fed. Reg. 51,454-51,458 (2003), respectively.  The 
amendment effective on September 23, 2002 did not 
specifically address changes to Diagnostic Code 5292.  
Rather, it concerned revisions to old Diagnostic Code 5293 
for intervertebral disc syndrome.  The current version of the 
revised criteria is found in 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2004), and they evaluate various different 
types of spine disabilities.  New Diagnostic Code 5237 is 
specific to lumbosacral strain, which appears to be that most 
closely analogous to the disability at issue here.  

According to precedent opinion of the VA General Counsel, 
where a law or regulation is amended while an increased 
rating claim is pending, as is the case here, the Board 
should first determine whether application of the revised 
criteria would result in impermissible retroactivity, and to 
ensure that such application does not extinguish any rights 
or benefits the claimant had prior to the revision.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  If the revised criteria 
are more favorable to the claimant, the implementation of 
such criteria cannot be any earlier than the effective date 
of revision, as a matter of law.  See 38 U.S.C.A. § 5110(g) 
(West 2002).  If the pre-amended criteria are more favorable 
to the veteran, then VA can apply them, but only through the 
period up to the effective date of the revision.  

In light of the foregoing amendments to applicable criteria, 
the Board evaluates the lumbar disability claim as follows, 
in accordance with dates of effectiveness of pertinent rating 
criteria, before and as of September 26, 2003.

A.  Increased Rating Based on Criteria in Effect before 
September 26, 2003

Old Diagnostic Code 5292 provided for 10, 20, and 40 percent 
ratings for slight, moderate, and severe limitation of motion 
of the lumbar spine, respectively.  As will be discussed more 
fully below, the veteran's range-of-motion testing results do 
not show severe limitation so as to warrant the highest 
permissible rating of 40 percent.   

Other old spine disability criteria should be acknowledged 
here.  Under Diagnostic Code 5295 (2002), for lumbosacral 
strain, a 10 percent rating was assigned for characteristic 
pain on motion.  A 20 percent rating was assigned for muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position.  A 40 percent 
rating was assigned for severe lumbosacral strain with 
listing of the whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  A 40 
percent rating was the highest schedular evaluation 
permissible under Diagnostic Code 5295.  Again, the veteran's 
specific range-of-motion test results will be discussed in 
greater detail below; additionally, the total lumbar back 
disability picture presented by the entire record, including 
all private and VA medical records and test results, does not 
present severe lumbosacral strain with sufficient evidence of 
specific markers commensurate to a 40 percent rating under 
old Diagnostic Code 5295, such as listing of the whole spine 
to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.

Also, prior to September 2002, Diagnostic Code 5293 provided 
compensable ratings ranging from 10 to a maximum 60 percent 
depending on the severity of intervertebral disc syndrome, 
with a 60 percent evaluation for pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain on motion and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, little intermittent relief.  From September 2002, 
Diagnostic Code 5293 provided 10 to 60 percent ratings for 
intervertebral disc syndrome with incapacitating episodes 
depending on the duration of such episodes.  See 38 C.F.R. 
§ 4.71a (2003) and 67 Fed. Reg. at 54,349 (2002).  An 
"incapacitating episode" contemplates acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest and treatment ordered by a physician.  See Note (1), 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  The record 
does not disclose a specific diagnosis of intervertebral disc 
syndrome; therefore, this diagnostic code does not appear to 
be applicable in this case.  Nonetheless, even assuming such 
a diagnosis, the next higher rating of 40 percent under 
Diagnostic Code 5293 requires evidence of "severe" and 
"recurring" attacks with only intermittent relief.  As will 
be discussed in greater detail below, the totality of the 
evidence does not show that the veteran's lumbar spine 
disability is so significant as to rise to the level of 
"severe."       


Also, under old Diagnostic Code 5289, ankylosis of the lumbar 
spine would have permitted a 40 or 50 percent rating 
depending on whether ankylosis was favorable or unfavorable.  
Under old Diagnostic Code 5286, complete bony fixation 
(ankylosis) of the spine allowed either a 60 or 100 percent 
rating, depending on severity and whether ankylosis is 
favorable or unfavorable.  Evidence of fracture of the 
vertebra permitted a 60 or 100 rating under old Diagnostic 
Code 5285 depending on severity.  It is observed that, given 
that these three Codes encompass rating percentages of 40 to 
100 (as opposed to, say, 10 or 20), they are intended to 
address significant, to truly debilitating, spinal 
disabilities.  These Codes are inapplicable to the instant 
claim, as the record, which includes diagnostic testing 
results, does not disclose vertebral fracture, spinal 
fixation, or ankylosis.  

The Board has reviewed pertinent evidence of record 
pertaining to the lumbar back disability, including various 
private medical records and VA C&P examination findings in 
February 1996, August 2002, and July 2004, and does not find 
therein, again, a diagnosis specifically of intervertebral 
disc syndrome; nor is there a doctor's statement, or other 
medical record, showing that the veteran had been 
incapacitated for a minimum of four weeks in a one-year 
period (required for the next higher rating of 40 percent 
under revised Diagnostic Code 5293) due to symptoms, 
including neurological deficits.  (Neurological deficit 
specific to the lumbar spine disability is not documented.)  
Nor is there evidence that a doctor has rendered specific 
diagnoses of ankylosed or fractured vertebra.  Certainly, no 
X-ray or other diagnostic evidence documents such findings.  

Given the foregoing, the Board does not find a basis to 
assign a schedular rating higher than the current 20 percent 
under the rating criteria in effect before September 26, 
2003.

B.  Increased Rating Based on Criteria in Effect as of 
September 26, 2003

Effective from September 26, 2003, disabilities of the lumbar 
spine (other than intervertebral disc syndrome, when it is 
evaluated on the basis of incapacitating episodes) are to be 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine.  See Schedule for Rating Disabilities; 
The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 2003), now codified 
at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (2004).  Under these criteria, a 10 percent rating 
is warranted if forward flexion of the thoracolumbar spine is 
greater than 60 degrees but not greater than 85 degrees; or 
if the combined range of motion of the thoracolumbar spine is 
greater than 120 degrees but not greater than 235 degrees; or 
if there is muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spine contour; or 
if there is vertebral body fracture with loss of 50 percent 
or more of the height.  A 20 percent rating is warranted if 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees; or if the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or if there is muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spine 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent rating is assigned for forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent rating is assigned 
for unfavorable ankylosis of the entire spine.  
("Unfavorable ankylosis" is defined, in pertinent part, as 
"a condition in which the entire thoracolumbar or cervical 
or entire spine is fixed in flexion or extension."  See id., 
Note (5).)  These criteria are to be applied irrespective of 
whether there are symptoms such as pain (whether or nor it 
radiates), stiffness, or aching in the affected area of the 
spine, id., and they "are meant to encompass and take into 
account the presence of pain, stiffness, or aching, which are 
generally present when there is a disability of the spine."  
68 Fed. Reg. at 51,455 (Supplementary Information).  (It also 
is noted that the thoracolumbar spine includes the mid-spine 
area down to lower spine just below the belt line, and thus, 
these criteria are appropriate for consideration in the 
instant case, which involves lumbar disability - see 
illustrations in Plate V, 38 C.F.R. § 4.71a (2004).)   

Notes to the new spine disability rating criteria specify 
that any associated objective neurologic abnormalities 
including, but not limited to, bowel or bladder impairment, 
are to be rated separately from orthopedic manifestations, 
under an appropriate diagnostic code.  38 C.F.R. § 4.71a 
(2004), Note (1).  The Notes also specify that, for VA 
compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Note (2).  Provided, however, that, in exceptional 
cases, an examiner may state that because of age, body 
habitus, neurologic disease, or other factors not the result 
of disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion generally recognized by VA.  Note (3).  
Further, the term "combined range of motion" refers to 
"the sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotation"; 
provided, however, that the aforementioned normal ranges of 
motion for each component of spinal motion, as recognized by 
VA, are the maximum that can be used for calculation of the 
combined range of motion, and each range of motion 
measurement is to be rounded to the nearest five degrees.  
Notes (2) and (4).

Current spine disability criteria in 38 C.F.R. § 4.71a (2004) 
(which include Diagnostic Code 5237 for lumbosacral strain) 
do not permit a rating higher than the current 20 percent 
schedular rating (that is, 30, 40, 50 or 100 percent) unless, 
essentially, there is evidence of considerable spinal 
disability due to significantly limited range of motion, 
unfavorable ankylosis, or fixation of the spine in flexion or 
extension.  Nothing in the record dated in late 1995, when 
the increased rating claim was filed, forward indicates that 
the veteran's lumbar spine has been described as ankylosed or 
fixed.  Nor does the evidence show manifestation of 
neurological abnormalities, such as impairment of bowel 
functions, due to the service-connected disability.  The next 
higher rating of 40 percent rating may be assigned under new 
Diagnostic Code 5237 based upon limitation of motion forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  

The veteran's range-of-motion test results as documented in 
various C&P examination reports, include the following: 
forward flexion to 60 degrees, with pain; backward extension, 
right and left lateral flexion to 25 degrees; right and left 
rotation to 35 degrees (1996 C&P report); and forward flexion 
to 80 of a normal 95 degrees; backward extension to 25 of a 
normal 35 degrees; lateral flexion to 20 of a normal 40 
degrees; rotation to 25 of a normal 35 degrees (2002 C&P 
report).  The July 2004 C&P examination report provides that 
capacity for forward flexion actually has increased, by 15 
degrees.  The examiner specifically noted that various 
objective evaluation results - to include those designed to 
measure limitation of motion - are "far out of proportion" 
to the veteran's subjective complaints about the severity of 
his back symptoms.  Thus, while the veteran does have some 
limitation of motion, the range-of-motion findings, plus some 
additional limitation to be expected due to pain, weakened 
movement, and fatigue (see August 2002 C&P report), in the 
Board's opinion, clearly do not support a 40 percent rating 
based upon limited range of motion (a 40 percent rating is 
assigned for forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine).  Moreover, again, given the lack of 
evidence of markedly significant or severe spinal disability 
- ankylosed spine - even higher ratings of 50 or 100 percent 
certainly are not supported by the record.   

Further, given that the new criteria also address 
intervertebral disc syndrome (new Diagnostic Code 5243), the 
typical manifestations and symptomatology of which are 
incapacitating episodes, the Board has considered these 
criteria, notwithstanding the lack of documented diagnosis of 
this disorder, for the sake of thorough evaluation of the 
total disability picture.  The record does not disclose 
evidence that the veteran is or has been ordered to have 
prolonged bed rest or to be confined due to spinal 
symptomatology (to include neurological deficit), although 
the record indicates that the veteran reported numerous times 
inability to work (civilian employment as a mail 
handler/carrier) because of spinal symptoms.  The totality of 
the evidence as a whole does not indicate that the symptoms 
are so severe that he was deemed incapacitated consistent 
with the definition of "incapacitating episodes" under 
relevant rating criteria.  

The Board acknowledges that evaluation of musculoskeletal 
disability manifested by limitation of motion requires 
consideration of functional loss due to pain on movement of a 
joint, weakness, incoordination, or fatigability.  See 38 
C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59 (2004) and DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Functional loss due to pain must be 
supported by adequate pathology and evidenced by visible 
behavior of the veteran.  Johnston v. Brown, 10 Vet. App. 80, 
84 (1997).  The Board also has considered other potentially 
applicable provisions of 38 C.F.R. Part 4, whether or not 
raised by the veteran and/or his representative, consistent 
with Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including those containing diagnostic criteria for 
degenerative changes/arthritis in the lumbar spine.  

After such a review, and a review of the entire record, the 
Board finds that the rating schedule does not provide a basis 
to assign higher, or separate evaluation.  A July 1997 
private magnetic resonance imaging (MRI) report indicates an 
impression of early degenerative discogenic disease changes 
at the L5-S1 level.  Mild degenerative findings without 
marked canal or foramen compromise also were noted following 
completion of VA MRI  testing completed in May 2000.  It is 
noted, however, that even a review of recent MRI results 
taken in 2004 revealed only "trace" degenerative changes.  
See July 2004 C&P report.  Functional limitation (range-of-
motion limitations due to pain) already was taken into 
consideration in assigning the current 20 percent rating, as 
the old rating criteria for Diagnostic Code 5292 explicitly 
considers limitation of motion in the lumbar spine.  
Moreover, it is noted, again, that the relatively low 
limitation of range of motion, and in fact, improved forward 
flexion recently, plus an indication that the subjective 
complaints are not adequately verified by objective 
evaluation results, are telling.  See Johnston v. Brown, 10 
Vet. App. 80, 84 (1997).  They do not support an additional 
or separate evaluation based upon rating criteria for 
arthritic changes in the lumbar spine.  The total disability 
picture presented by the record does not demonstrate a truly 
severe or pronounced, or debilitating spinal disability such 
that a higher rating of 40 percent or higher is warranted, 
whether based upon old or new criteria.             

In conclusion, as the preponderance of the evidence is 
against a higher rating, the Board does not apply the 
benefit-of-reasonable doubt rule.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 4.3 (2004).  

III.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted.  VCAA imposed on VA 
certain notice and assistance duties.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received on or after 
November 9, 2000, or not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).

Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
U.S. Court of Appeals for Veterans Claims (Court) held that a 
VCAA notice must inform a claimant of any information and 
evidence not of record (1) needed to substantiate the claim; 
(2) VA will seek to provide; and (3) the claimant is expected 
to provide.  Interpreting 38 C.F.R. § 3.159(b)(1), the Court 
also held that VA must ask him to submit any pertinent 
evidence in his possession ("fourth element").  

VA fulfilled its duty to notify in the following manner.  In 
a July 2002 letter sent to the veteran, the RO explained VCAA 
duties to notify and assist, and notified him that, if he 
provides information about the sources of evidence pertinent 
to the lumbosacral strain claim (including records in the 
custody of other federal agencies, doctors, and employers), 
VA would make reasonable efforts to obtain the records from 
the sources identified.  The letter also informed the veteran 
that he ultimately is responsible for substantiating his 
claim even though the law requires VA assistance in claim 
substantiation.  In an October 2002 letter, the RO 
specifically informed the veteran that, in order to be 
awarded a higher rating for the lumbar disability, the 
evidence must show worsened disability.  In May 2003, it sent 
him another letter which, again, discussed what development 
activities VA is responsible for, and what the veteran 
himself must do to substantiate the claim.  In December 2003, 
VA sent the veteran a final VCAA letter similar in 
substantive content to the prior letters as a group, with 
more details as to the status of the claim (what evidence has 
been obtained; what the revised spine rating criteria 
require).    

Thus, through these letters, the veteran received ample 
notice that evidence documenting worsened service-connected 
disability is key in his increased rating claim, what VA's 
duty-to-assist entails, and what his and VA's respective 
claim development responsibilities entail.  Thus, the first 
three elements of a valid VCAA notice have been met.    

Moreover, the veteran was given notice of 38 C.F.R. § 3.159, 
which includes a provision that he may submit any pertinent 
evidence in his possession, in the September 2004 
Supplemental SOC (SSOC).  Under the circumstances, the Board 
is satisfied that the veteran has been adequately informed of 
the "fourth element."  The veteran did not respond after 
issuance of the SSOC to indicate that there are missing, 
pertinent records that he wants the RO or VA to consider, 
although his accredited representative submitted additional 
argument.     

The Board acknowledges that VCAA notification arguably was 
accomplished with a combination of letters, issued after the 
rating decision from which this appeal arises, and not with a 
single pre-AOJ decision notice.  This would constitute, at 
most, a technical defect that posed no prejudice to the 
veteran.  On the issue of timing of the notice, this claim 
arose from a 1996 RO decision, and the case was on appellate 
status for years before VCAA was enacted in late 2000.  Thus, 
no such notice was required from the RO when it initially 
denied the claim.  In this connection, the Board notes that 
Pelegrini, at p. 120 stated that where, as here, the Section 
5103(a) notice was not mandated at the time of the initial RO 
decision, the RO did not err in not providing such notice.  
Rather, the appellant has the right to content-complying 
notice and proper subsequent VA process.  After enactment of 
the law, during the appeal period, VA gave the veteran 
appropriate notice of VCAA requirements, as discussed above, 
and he and his representative had ample opportunity during 
this period to provide relevant evidence or to ask VA for 
assistance in obtaining such evidence.  The veteran 
understood that he can submit relevant records - the claims 
folder includes not only VA medical records are C&P 
examination reports; they also include records of various 
private treatment providers, employment records, and lay 
statements of the veteran pertaining to the disability at 
issue.  Further, the law and regulations do not require a 
single notice; rather, they require that specific elements be 
included for a notice to be valid.  Here, valid notice has 
been provided during the appeal period, and it is arguable 
that VA went beyond the requirements, as it provided multiple 
status notices, putting the veteran on notice periodically 
that he needs to either produce more favorable evidence, or 
identify the sources of such evidence so that VA can further 
assist him in claim development.  

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2004)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  Here, the RO 
obtained the veteran's service and post-service medical 
records, including private records, employment records, and 
the veteran's written statements, and associated them with 
the claims folder.  The veteran also was given three 
appropriate C&P medical examinations, which included 
diagnostic testing and consideration of his documented 
medical history.  He was given an opportunity to give oral 
testimony to the Board in support of his claim, but declined 
to exercise his right to do so.  

Given all of the foregoing, the Board finds that due process 
concerns arising from VCAA and VA regulations implementing 
VCAA have been adequately addressed.  


ORDER

An increased disability evaluation for service-connected low 
back pain/back strain, with clinical right S1 radiculopathy, 
is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


